         Case 1:18-cr-00117-KPF Document 234 Filed 03/31/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      March 31, 2020

BY ECF

The Honorable Katherine Polk Failla


                                                              MEMO ENDORSED
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Emeka Nnawuba, S4 18 Cr. 117 (KPF)

Dear Judge Failla:

         The Government respectfully submits this letter on behalf of both parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, the Court
adjourn the sentencing presently scheduled for April 29, 2020, at 3:00 p.m., to a date and time
convenient to the Court on or after June 1, 2020. The defendant prefers a date and time during the
week of June 8, 2020.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York


                                                  By: ____________________________
                                                      Juliana N. Murray
                                                      Robert B. Sobelman
                                                      Assistant United States Attorneys
                                                      (212) 637-2314/2616

cc:    Joshua Stevens, Esq. (by ECF)
         Case 1:18-cr-00117-KPF Document 234 Filed 03/31/20 Page 2 of 2




Application GRANTED. The sentencing hearing currently scheduled for
April 29, 2020, is hereby ADJOURNED to June 17, 2020, at 3:30 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.

Dated:      March 31, 2020             SO ORDERED.
            New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
